Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 5, 10, 13, 16, 24-25, 29, 43, 47-48, 57, 64-69 and 75 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of Group III and a single disclosed (shown below) in the reply filed on 01/24/2022 is acknowledged.

    PNG
    media_image1.png
    92
    255
    media_image1.png
    Greyscale

The examiner searched the elected species and found no prior art, thus, the search was extended to cover full scope of the elected invention of Group III.

3.	The claims are drawn to multiple inventions for reasons set forth in the restriction requirement.  The claims are examined only to the extent that they read on the elected invention.  Cancellation of the non-elected subject matter is recommended in response to this Office Action. Applicants have to delete the inventions of Groups I and II.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



5.	Claims 1-2, 5, 10, 13, 16, 24-25, 29, 43, 47-48, 57 and 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1-2, and 24 and claims dependent thereon are rejected because the phrase “R7 and R11 combine to form a ring or R5 and R9 combine to form a ring or R7 and R9 combine to form a ring” is indefinite.  What is the size of the ring?  What is the number and nature of the heteroatoms?  Can the ring be fused or spiroconnected to another ring, and if so, what kind of ring?  Can the ring be bridged?  Unsaturated? Cf In re Wiggins, 179 USPQ 421, 423.

Allowable Subject Matter
6.	Claims 64-66 are allowed.

Information Disclosure Statement
7.	Applicant’s Information Disclosure Statement, filed on 06/09/2021 and 03/04/2021 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.

In order to expedite prosecution after rejoinder of Group IV, the examiner recommends that applicants recite specific neurodegenerative disorders in claim 68.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Primary Examiner, Art Unit 1624



February 4, 2022